Title: To John Adams from Jedidiah Morse, 4 February 1802
From: Morse, Jedidiah
To: Adams, John



Respected sir
Boston Feb 4. 1802

This will be handed you by Mr Charles Coffin, son of Dr. Coffin of Newbury port, educated at Harvard College, a prime scholar, & now a Candidate for the Ministry, & Vice President of Greenville College in Tennessee—He is commissioned by the Trustees of sd. College to sollicit contributions to the funds of sd. College, & was sollicitous to confer with you, sir, on the subject, it being considered as important to the political, as well as literary & religious interests of our country. He will more fully inform You of his wishes & plans.
With the highest & most / sincere respect, & esteem, / I am, sir, your / most obdt. & humble servt
Jedh Morse